Dismissed; Opinion Filed February 14, 2019.




                                                 In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00108-CR

                            DENNIS JEROME PIERCE, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F02-24969-Q

                              MEMORANDUM OPINION
                      Before Justices Bridges, Partida-Kipness, and Carlyle
                               Opinion by Justice Partida-Kipness
       Dennis Jerome Pierce appeals his conviction for indecency with a child. On January 25,

2019, appellant filed his pro se notice of appeal with this Court, stating he was appealing the trial

court’s denial of his motion for judgment nunc pro tunc on back time credit. After reviewing the

notice of appeal, we notified appellant and the Dallas County District Attorney’s Office that we

had concerns regarding our jurisdiction and requested a letter brief from each. Specifically, we

questioned how we had jurisdiction because the denial of a nunc pro tunc on back-time credit is

not appealable. See Abbott v. State, 271 S.W.3d 694, 697 (Tex. Crim. App. 2008) (“In this case,

we have not found any rule or any statutory or constitutional provision that would authorize

appellant’s appeal from the trial court’s post-judgment order denying his time-credit motion.”). In

response, appellant filed a motion to dismiss.
       An appellate court has jurisdiction to determine an appeal only if the appeal is authorized

by law. Id. at 696–97. When the appellate court’s jurisdiction is not legally invoked, the court’s

power to act is as absent as if it did not exist. Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim.

App. 1996). Appellate courts may consider criminal appeals only after final conviction or the

entry of a narrow set of appealable interlocutory orders. TEX. R. APP. P. 26.2(a)(1); Wright v. State,

969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.).

       Here, appellant seeks to appeal the trial court’s denial of his motion for judgment nunc pro

tunc on back time credit. Because there is no rule or statutory or constitutional provision allowing

such an appeal, we conclude we lack jurisdiction. See Abbott, 271 S.W.3d at 697.

       We dismiss this appeal.




                                                    /Robbie Partida-Kipness/
                                                    ROBBIE PARTIDA-KIPNESS
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
190108F.U05




                                                 –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DENNIS JEROME PIERCE, Appellant                    On Appeal from the 204th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-19-00108-CR         V.                      Trial Court Cause No. F02-24969-Q.
                                                    Opinion delivered by Justice Partida-
 THE STATE OF TEXAS, Appellee                       Kipness, Justices Bridges and Carlyle
                                                    participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 14th day of February, 2018.




                                              –3–